Citation Nr: 9928493	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-03 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for chronic headaches, 
to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a right knee 
condition.

3.  Entitlement to service connection for a right elbow 
condition.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to July 
1988, from August 1989 to October 1989, and from September 
1990 to December 1993.

This appeal arises from June 1995, October 1997, and November 
1998 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.

Initially, the Board notes the RO has indicated, by 
handwriting on the veteran's March 1998 VA Form 9, that 
substantive appeals noted on that form for increased ratings 
for asthma and rhinitis were not timely.  The Board notes 
these are appealable decisions, in regard to which the 
veteran must be notified and provided the opportunity to 
submit evidence, request a hearing, and/or file a notice of 
disagreement (NOD).  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.302, 20.303 (1998); VAOPGCPREC 9-99 
(Aug. 1999).  A review of the claims file reveals these 
procedures have not been complied with.  Thus, these matters 
are referred to the RO for appropriate action, including the 
association with the claims file of any documents not now 
therein, which could be construed as a timely substantive 
appeal, or for issuance of a statement of the case (SOC) 
indicating the appeal has been found to be untimely.  
VAOPGCPREC 9-99 (Aug. 1999).

The March 1998 VA Form 9 also requested increased ratings for 
the veteran's service-connected cervical spine and low back 
conditions under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5293, instead of DC 5295, and for an increased rating for his 
service-connected left knee condition.  A handwritten 
notation on that form indicates the RO determined these 
issues were not on appeal.  The Board must construe the 
arguments contained in a VA Form 9 Appeal in a liberal manner 
for the purposes of determining whether they raise issues on 
appeal.  See 38 C.F.R. § 19.123 (1998); see also Myers v. 
Derwinski, 1 Vet. App. 127, 129-130 (1991).  Construing those 
statements in a liberal manner, the Board finds the veteran 
has reasonably filed informal claims for increased ratings 
and increased ratings based upon different diagnostic codes.  
Therefore, these inferred claims are referred to the RO for 
development and adjudication.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
chronic headaches, to include as due to an undiagnosed 
illness, is supported by cognizable evidence demonstrating 
that the claim is plausible or capable of substantiation.

2.  The claim of entitlement to service connection for a 
right knee condition is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

3.  The claim of entitlement to service connection for a 
right elbow condition is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

4.  No medical complexity or controversy is shown concerning 
the veteran's claim for service connection for either 
headaches or a right knee condition, so as to require an 
independent medical expert opinion.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for chronic 
headaches, to include as due to an undiagnosed illness, is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim for service connection for a right 
knee condition is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The veteran's claim for service connection for a right 
elbow condition is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The criteria for submission for an independent expert 
medical opinion as to either headaches or a right knee 
condition have not been met.  38 U.S.C.A. § 7109 (West 1991); 
38 C.F.R. § 20.901(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  In addition, certain chronic diseases may be 
presumed to have been incurred during service if they become 
manifest to a compensable degree within an applicable period 
after separation from active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
No conditions other than those listed in § 3.309(a) can be 
considered chronic for purposes of presumptive service 
connection.  38 C.F.R. § 3.307(a).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the determination of a well 
grounded claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  Savage, 10 Vet. App. at 497-98.

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

I.  A right knee condition

Initially, the Board notes an August 1986 (pre-service) 
private physician treatment report indicates Osgood-Schlatter 
disease had developed on the right knee, and that it was 
being treated.

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active military, 
naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153; 
38 C.F.R. § 3.306(a); see also Paulson v. Brown, 7 Vet. 
App. 466, 468 (1995); Crowe v. Brown, 7 Vet. App. 238, 247 
(1994).  The presumption of aggravation is not applicable 
unless the preservice disability underwent an increase in 
severity during service.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991).  The determination of whether a 
preexisting disability was aggravated by service is a 
question of fact.  See Doran v. Brown, 6 Vet. App. 283, 286 
(1994).  In deciding a claim based on aggravation, after 
having determined the presence of a preexisting condition, 
the Board must first determine whether there has been any 
measured worsening of the disability during service and then 
whether such worsening constitutes an increase in disability.  
See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  Temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition (as contrasted to the 
symptoms) has worsened.  See Hunt, 1 Vet. App. at 296-97.

The U. S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that section 3.306(b)(2) provides only a 
rebuttable presumption of aggravation, and does not 
irrebuttably establish service connection, or even 
aggravation.  See Jenson v. Brown, 19 F.3d 1413, 1416-1417 
(Fed. Cir. 1994).

Unless there is clear and unmistakable evidence to the 
contrary, VA must presume that the veteran was in sound 
condition except as to those defects, infirmities, or 
disorders noted at the time of his entrance into service.  
38 U.S.C.A. § 1132 (West 1991).  The presumption of sound 
condition provides that every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to those defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  This presumption exists only when there has been an 
induction examination in which the later-complained-of 
disability was not detected.  The term "noted" denotes only 
such conditions as are recorded in examination reports.  A 
reported history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.304; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

In the present case the August 1986 pre-service treatment 
report presents clear and unmistakable evidence that Osgood-
Schlatter disease preexisted the veteran's entry onto active 
duty service, as his initial period of active duty service 
was June 1988 to July 1988.  Thus, the presumption of 
soundness has been rebutted as to that disorder.

The veteran's service medical records contain his January 
1988 and August 1990 enlistment physical examination reports 
and medical history reports, which reveal no findings of, or 
a reported prior history of, any right knee problems, 
including Osgood-Schlatter disease.  There are also no 
treatment records indicating any complaints of, or findings 
of, any right knee problems.  His July 1993, and October 1993 
(separation) physical examination reports and medical history 
reports contain no findings of, or a reported prior history 
of, any right knee problems.  The July 1993 medical history 
report reveals the veteran, while checking the "yes" boxes 
for a history of or current swollen or painful joints, broken 
bones, and bone, joint or other deformity, reported painful 
joints in the past, but "not currently," and a broken left 
fourth finger in 1989.  An October 1993 separation medical 
history report also reveals the veteran checked the "yes" 
boxes for a history of or current swollen or painful joints, 
broken bones, and bone, joint or other deformity, but 
reported only the removal of a tumor from his left knee, and 
a fracture of the left hand in December 1988.  A December 
1993 prescreening medical history form contains no reported 
prior history of any right knee problems.

A December 1993 VA treatment report indicates the veteran 
complained of intermittent right knee pain for the previous 
three months, but contains no findings, treatment, or 
diagnosis as to that knee.

On an undated Persian Gulf Registry Examination report the 
veteran reported intermittent problems of pain in his right 
knee since his return from the Gulf.  He reported it was 
"come-and-go type of situation with rather severe localized 
pain, lasting just a few minutes and then spontaneously 
resolves."  He reported he has not experienced red, hot, 
swollen joints.

No medical evidence has been submitted showing that any 
disease subject to presumptive service connection was 
manifested to a compensable (10 percent) degree within one 
year of the veteran's discharge from service.  See 38 C.F.R. 
§ 3.309(a).  Thus, the lack of any medical treatment evidence 
from June 1988 through December 1994 clearly and convincingly 
rebuts the presumption of aggravation of Osgood-Schlatter 
disease during the veteran's active duty service.

An April 1995 VA orthopedic examination report contains a 
diagnosis of a normal examination at that date.  An April 
1995 X-ray report of the right knee revealed no 
abnormalities.

Thus, there is no medical evidence of the inservice 
aggravation of Osgood-Schlatter disease, no right knee 
complaints during active duty service, and no opinion by any 
medical care provider relating any current right knee pain to 
active duty service, or any incident of that service.  In 
fact, there is not even a current finding of any current 
right knee pathology, including that relative to Osgood-
Schlatter disease.  

A well grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak, supra.  Consequently, as a 
well grounded claim for service connection requires medical 
evidence of a nexus between an inservice injury or disease 
and a current disability in order to be plausible, or medical 
evidence of the aggravation of a preexisting condition in 
order to be plausible, as noted above, and no such evidence 
has been submitted, the veteran's claim for service 
connection for a right knee condition must be denied as not 
well grounded.  See Epps, supra.

II.  A right elbow condition

Initially, the Board notes that a review of the claims file 
indicates a June 1995 RO decision denied entitlement to 
service connection for a number of different disorders, 
including a right knee and a right elbow condition.  Notice 
of that decision was not sent the veteran until March 1996, 
thus beginning the one year period to file an NOD.  In 
November 1996 the veteran's representative notified the RO 
that the veteran wished to file an informal claim for a right 
knee condition; no mention was made of a right elbow 
condition.  A letter from the veteran's attorney, received in 
November 1998, indicates the veteran received a rating 
decision (which denied service connection for a right elbow 
condition) dated November 2, 1998, wished to appeal that 
decision, and requested a statement of the case (SOC) and a 
"VAF 9."  The RO, in January 1999, issued an SOC as to the 
issue of entitlement to service connection for a right elbow 
condition; a substantive appeal as to that issue was received 
in May 1999.  Thus, that issue is properly before the Board.

The veteran's service medical records contain his January 
1988 and August 1990 enlistment physical examination reports 
and medical history reports, which reveal no findings of, or 
a reported prior history of, any right elbow problems.  There 
are also no treatment records indicating any complaints of, 
or findings of, any right elbow problems.  His July 1993, and 
October 1993 (separation) physical examination reports and 
medical history reports contain no findings of, or a reported 
prior history of, any right elbow problems.  The July 1993 
medical history report reveals the veteran, while checking 
the "yes" boxes for a history of or current swollen or 
painful joints, broken bones, and bone, joint or other 
deformity, reported painful joints in the past, but "not 
currently," and a broken left fourth finger in 1989.  An 
October 1993 separation medical history report also reveals 
the veteran checked the "yes" boxes for a history of or 
current swollen or painful joints, broken bones, and bone, 
joint or other deformity, but reported only the removal of a 
tumor from his left knee, and a fracture of the left hand in 
December 1988.  A December 1993 prescreening medical history 
form contains no reported prior history of any right elbow 
problems.

On an undated Persian Gulf Registry Examination report the 
veteran reported intermittent problems of pain in his right 
elbow since his return from the Gulf.  He reported it was 
"come-and-go type of situation with rather severe localized 
pain, lasting just a few minutes and then spontaneously 
resolves."  He reported he has not experienced red, hot, 
swollen joints.

No medical evidence has been submitted showing that any 
disease subject to presumptive service connection was 
manifested to a compensable (10 percent) degree within one 
year of the veteran's discharge from service.  See 38 C.F.R. 
§ 3.309(a).

An April 1995 VA orthopedic examination report contains a 
diagnosis of a normal examination at that date.  An April 
1995 X-ray report of the right elbow revealed no 
abnormalities.

Thus, there is no medical evidence of right elbow complaints 
during active duty service, and no medical evidence of any 
current right elbow disorder, and hence, no opinion by any 
medical care provider relating any current right elbow pain 
to active duty service, or any incident of that service.

A well grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak, supra.  Consequently, as a 
well grounded claim for service connection requires medical 
evidence of a current right elbow disability, and of a nexus 
between an inservice injury or disease and that current 
disability in order to be plausible, as noted above, and no 
such evidence has been submitted, the veteran's claim for 
service connection for a right elbow condition must be denied 
as not well grounded.  See Epps, supra.


III.  Conclusion

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
service connection claim "plausible."  See generally 
McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).

The Board also notes the veteran's request, on his March 1998 
VA Form 9, for entitlement to a thorough and contemporaneous 
examination and for adequate reasons and bases.  These sub-
issues, however, are not separately appealable issues, but 
are part of the appeal of each issue decided above.


ORDER

Service connection for a right knee condition is denied.

Service connection for a right elbow condition is denied.


REMAND

I.  Chronic headaches, including as due to an undiagnosed 
illness

Initially, the Board finds the veteran's claim well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he is found to have presented a claim which is 
plausible, in that a physician has rendered and opinion that 
the veteran's headaches may be a symptom of Persian Gulf 
Syndrome.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Having submitted a well grounded claim, the VA has a 
duty to assist the veteran in its development.  See 
38 U.S.C.A. § 5107(b).  This duty has not yet been fully met, 
and this case, therefore, is not ready for appellate 
disposition for the reasons that follow.

The veteran's service medical records contain his January 
1988 and August 1990 enlistment physical examination reports 
and medical history reports, which reveal no findings of, or 
a reported prior history of, headaches.  A November 1990 
treatment report indicates the veteran reported getting 
headaches for four days due to pain in his upper gums.  The 
assessment was sores in the mouth.  A January 1993 report 
indicates the veteran was seen for gastroenteritis, with 
complaints of headaches.  There are no follow-up reports as 
to any further headaches.  His July 1993, and October 1993 
(separation) physical examination reports and medical history 
reports contain no findings of, or a reported prior history 
of, headaches.  A December 1993 prescreening medical history 
form contains no reported prior history of headaches.

During a February 1997 VA examination the veteran complained 
of sinus headaches.  The diagnosis was, by patient history, 
recurrent sinusitis.

During a June 1997 VA examination the veteran complained of 
sinus and tension headaches for the previous four to five 
years.  He reported using Tylenol.  The diagnosis was mixed 
headache.  There is no opinion in this report, however, which 
relates any headaches to the veteran's active duty service, 
or any incident of that service.

A July 1998 private treatment report notes the veteran's 
headaches had improved after taking Lodine.  The physician 
noted he "thought" the veteran had '"Gulf War Syndrome" 
w/all of the symptoms that we have read about with this 
illness."

Thus, as the veteran's headaches have been variously 
ascribed, by himself and by health care professionals, to his 
sinusitis, to tension, gum pain, gastroenteritis, and Persian 
Gulf Syndrome, the veteran should be examined to definitively 
determine the etiology of his headaches.  The duty to assist 
under 38 U.S.C.A. § 5107(a) includes requiring a VA 
examination evaluating the veteran's service and medical 
history to determine whether an event in service could 
reasonably have caused a current disability.  See 38 C.F.R. 
§ 19.9; Wisch v. Brown, 8 Vet. App. 139, 140 (1995); Douglas 
v. Derwinski, 2 Vet. App. 103, 109-10 (1992).

II.  Service-connected right shoulder condition

The Board notes the March 1998 VA Form 9 included the issue 
of an increased rating for his service-connected right 
shoulder condition.  A handwritten notation on this form also 
indicates the filing was untimely.  By an August 1997 Hearing 
Officer decision the RO's April 1997 proposal to reduce the 
10 percent rating assigned the veteran's right shoulder 
condition was changed, and the 10 percent rating was 
continued.  Thus, the Board accepts the veteran's statement 
on the March 1998 VA Form 9 as disagreement with the 10 
percent assigned rating.  See 38 C.F.R. §§ 19.26, 19.29, 
19.30.  Because the RO has never issued an statement of the 
case (SOC) in response to the veteran's timely filed notice 
of disagreement (NOD), a referral to the RO is required, 
pursuant to Holland v. Gober, 10 Vet. App. 433 (1997) (per 
curiam), for issuance of an SOC.  See Fenderson v. West, 12 
Vet. App. 119, 132 (1999).

If the veteran has filed a timely NOD to a rating decision 
but the RO has yet to issue a SOC, that issue must be 
remanded.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  
Thereafter, the case should be returned to the Board only if 
the claim is perfected with a timely substantive appeal, see 
In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997), but 
the Board must still remand the case.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, to fulfill its duty to 
assist, and to afford due process of law, it is the opinion 
of the Board that further development in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following action:

1.  The veteran should be provided a VA 
neurological examination to determine the 
nature and extent of the veteran's 
headaches.  All indicated tests and 
studies are to be performed.  The veteran 
is advised that failure to report for a 
scheduled VA examination may have adverse 
consequences, including the possible 
denial of his claim.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  Since 
it is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the veteran's claims file or, 
in the alternative, the entire claims 
file, must be made available to, and be 
reviewed by, the examiner, prior to the 
examination.  If headaches are diagnosed, 
the examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that those headaches are 
related to those noted in the veteran's 
service medical records, or to an 
undiagnosed illness due to his service in 
the Persian Gulf.  The examiner is also 
requested to comment on the July 1998 
private treatment report noted above.  
The report of examination should include 
the complete rationale for all opinions 
expressed, and must be typed.  Should the 
examiner determine that further testing 
or examination of the veteran is 
necessary, the RO should schedule the 
veteran for that development.

2.  After completion of the above the RO 
should review the examination report and 
the opinion(s) to determine if they are 
sufficient to properly adjudicate the 
veteran's claim, and, if necessary, to 
rate any disability related to service.  
If not, the report should be returned as 
inadequate for rating purposes.  See 38 
C.F.R. § 4.2; Bruce v. West, 11 Vet. App. 
405, 410 (1998); Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).

3.  The RO should then adjudicate the 
issue of the veteran's entitlement to 
service connection for chronic headaches, 
including as due to an undiagnosed 
illness, on the basis of all pertinent 
evidence of record and all applicable 
statutes, regulations, and case law, 
including, if applicable, Fenderson v. 
West, 12 Vet. App. 119, 125 (1999).  If 
the determination remains unfavorable to 
the veteran, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the applicable time to respond.

4.  The RO must also issue an SOC for the 
August 1997 Hearing Officer decision on 
appeal, as to the issue of an increased 
rating for a service-connected right 
shoulder condition, and provide the 
veteran with notice of his appellate 
rights to file a substantive appeal.  The 
veteran must also be provided with an 
opportunity to submit additional evidence 
or to request a hearing.  If additional 
evidence is submitted or a hearing is 
held, a supplemental statement of the 
case must be issued prior to the return 
of the appeal to the Board, and the 
veteran and his representative should be 
afforded the applicable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to fulfill the duty to assist, to obtain additional medical 
development, and to accord due process of law, and the Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

